UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                                     No. 21-6985


COREY DEANDRE HOOD,

                   Plaintiff - Appellant,

             v.

BUREAU OF PRISONS; BELLAMY, Lieutenant; WHITE, R&D Officer;
WRIGHT, Correction Officer; OWENS, Correction Officer; MULLINS, Correction
Officer; SLONE/SLOAN, Correction Officer; PARSONS, Lieutenant; LAFAVE,
Lieutenant; LIVELY, Lieutenant; HANGER, Associate Warden; LIEU, Associate
Warden; BRECKON, Warden; JANE DOE, Chief Psychologist; PARKER, Nurse;
CAUDILL, Nurse; BROWN, Disciplinary Hearing Officer; WHITE, SHU Officer;
JANE DOE, Nurse; HOLBROOK, Correction Officer; JOHN DOE, Nurse;
MITCHELL, Correction Officer,

                   Defendants - Appellees.



Appeal from the United States District Court for the Western District of Virginia, at
Roanoke. Michael F. Urbanski, Chief District Judge. (7:20-cv-00402-MFU-JCH)


Submitted: January 10, 2022                                Decided: January 19, 2022


Before NIEMEYER and AGEE, Circuit Judges, and FLOYD, Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.
Corey DeAndre Hood, Appellant Pro Se. Sara Bugbee Winn, OFFICE OF THE UNITED
STATES ATTORNEY, Roanoke, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       Corey DeAndre Hood appeals the district court’s order dismissing his Bivens v. Six

Unknown Named Agents of Fed. Bureau of Narcotics, 403 U.S. 388 (1971), action without

prejudice for failing to inform the court of his address of record. On November 22, 2021,

we ordered a remand for the limited purpose of allowing the district court to consider a

motion for reconsideration pending in the district court after the district court filed a notice

indicating its inclination to grant the motion. On remand, the district court granted Hood’s

motion for reconsideration and vacated its dismissal order. In light of this disposition, and

because a decision by this court would not have “a practical effect on the outcome of this

case,” we dismiss as moot Hood’s appeal. SAS Inst., Inc. v. World Programming Ltd., 874

F.3d 370, 390 (4th Cir. 2017). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument would

not aid the decisional process.

                                                                                  DISMISSED




                                               3